Citation Nr: 0919330	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the United States 
Coast Guard from July 1972 to July 1976.  He had no overseas 
service in the Coast Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this action has been 
obtained by the VA.

2.  Although the appellant has claimed that he now suffers 
from post-traumatic stress disorder, medical evidence 
indicating that such a diagnosis has been made has not been 
proffered.  

3.  Additionally, the appellant's claimed stressors, that of 
being shot at while in service, has not been verified, and 
the appellant does not have service in a war zone nor did he 
receive any type of valour awards while on active duty.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant in May 2006 from the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 444 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the 
evidence does not show that the appellant has been treated 
for PTSD.  Moreover, when asked to provide information 
concerning his purported PTSD, the appellant failed to 
respond to the inquiries from the VA.  In such circumstances, 
there is no duty to obtain an additional medical evaluation 
or opinion.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) appellant status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in the VCAA letter sent to him in May 2006.  This 
letter specifically discussed the elements of Dingess and how 
those elements could affect the appellant's case.  Because 
this notice has been provided, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The record reflects the appellant had four years of service 
in the US Coast Guard from 972 to 1976.  He did have foreign 
service but he did not serve in a hazardous duty area nor was 
he fired upon by an enemy combatant.  The appellant's 
military occupational specialty was that of a fireman's 
apprentice.  He did not have a secondary MOS.  His DD Form 
214 notes that the appellant was issued a National Defense 
Service Medal.  The official records do not show that the 
appellant was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the appellant fired his personal weapon at the enemy 
such that he might have been awarded a Combat Infantryman 
Badge or a similar award from the Coast Guard.  

The appellant has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Coast Guard where he claims he experienced the stressor of 
being shot at while on leave.  However, he has not said that 
he was exposed to dead bodies or enemy fire.  He has not 
contended that he experienced a sexual assault while on 
active duty.  He has basically stated that he was the subject 
of an attempt on his life and that he now suffers from that 
experience.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
appellant was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the appellant's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant has claimed that he now suffers from PTSD.  In 
conjunction with his claim, the appellant was sent a letter 
asking that he expand on his claim.  Specifically, he was 
asked to describe the stressor events that may have 
precipitated the development of such a disability.  The 
appellant has said that while he was on leave in 1973, he was 
shot.  He has claimed that he was visiting his mother and he 
was shot at either entering or exiting the building.  He has 
further stated that he was shot with a shotgun and that he 
obtained emergency room treatment at the Cook County Hospital 
where a Chicago City police officer took a statement 
concerning the event.  When he returned to his unit located 
at New Bedford, Massachusetts, he claims that he informed his 
Commanding Officer and obtained additional treatment through 
his ship's corpsman.  

Nevertheless, he has not provided any other information 
however with respect to the incident.  He has not provided 
statements from friends or family members that could 
corroborate his assertions.  The appellant did attempt to 
obtain a police report from the City of Chicago but was 
informed that the records had been destroyed.  A review of 
the appellant's service records does not suggest that the 
appellant notified his Command of the shooting.  Moreover, 
there is nothing in the service medical treatment records 
that indicate that the appellant sought any type of treatment 
for the residuals of a shooting.  It is further observed that 
the appellant's end-of-enlistment physical is negative for 
any complaints of or findings that would suggest or indicate 
that the appellant was shot while on active duty.  

It is noted that the appellant's VA treatment records from 
the Chicago VA Medical Center in 1977 contain references to 
the appellant being shot some five years prior to 1977.  It 
is unclear whether this means that the appellant was shot 
prior to entering service in July 1972 or was shot while he 
was on leave after finishing his basic training.  However, 
there is nothing else in those records or any VA medical 
treatment records preceding those records that provide any 
additional information with respect to the shooting.  

As indicated, also obtained by the VA were the appellant's 
known medical treatment records.  Although the appellant has 
received treatment for alcohol and drug dependence and 
various psychiatric conditions, he has not been treated for 
PTSD.  Moreover, he has not been actually diagnosed as now 
suffering from PTSD.  

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The claims folder indicates that, as 
reported, on numerous occasions, the VA has attempted to 
obtain additional information from the appellant concerning 
any stressors he may have witnessed and medical evidence 
showing that he has been actually diagnosed as suffering from 
PTSD.  The appellant has not provided any of this 
information.  To the Board, it appears that the appellant has 
not provided information that is essential in obtaining the 
verifying evidence he alludes thereto.  See also Gobber v. 
Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. 
App. 480 (1992).  The duty to assist is not a one-way street, 
and it is the conclusion of the Board that the appellant has 
not fulfilled his duty to cooperate in this matter.  If the 
appellant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Ibid; Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In this instance, it seems that the 
appellant has failed to cooperate with the VA by not 
providing needed additional information, to the detriment of 
his claim.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he has been treated for a psychiatric disorder and he can 
describe the symptoms and manifestations he has experienced.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, information 
concerning a verifiable stressor has not been provided.  
Moreover, PTSD itself has not been diagnosed per the obtained 
medical records contained in the claims folder.  The Board 
finds therefore that there is not sufficient evidence to 
place the evidence in equipoise as to whether the appellant 
now suffers from PTSD related to his military service.  On 
the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the appellant has PTSD related to his experiences while 
in the military, and service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


